DETAILED ACTION

The following is a non-final office action is response to communications received on 05/27/2022.  Claims 1-20 are currently pending and addressed below.  Claims 13-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgi et al. (US 8,277,457).  Please refer to the annotated figures below in consideration of the following rejection:

    PNG
    media_image1.png
    433
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    501
    887
    media_image2.png
    Greyscale


Regarding Claim 1, Burgi teaches a system (10) for implanting an acetabular cup implant (11’), the system comprising: a body (12) including a first end; a first linkage (shown) coupled to the body at the first end; a collet (126’) connectable to the first end of the body, the collet including an exterior surface (shown) and an interior surface (shown), the exterior surface defining a protuberance (128) sized to engage an indentation (131) in an adapter, the interior surface defining a collet cavity; and a collet spreader (126’) connectable to a first end of the first linkage, the collet spreader including a flared surface (148) located at a first end of the collet spreader and arranged to contact the interior surface of the collet upon retraction of the collet spreader into the collet cavity (Fig 10), wherein, upon retraction of the collet spreader into the collet cavity, the collet expands and the protuberance engages the indentation in the adapter (Col 7: lines 13-56).  
Regarding Claim 2, Burgi teaches wherein the system further comprises a first cam connected to the first linkage.  
Regarding Claim 3, Burgi teaches wherein the system further comprises: a lever (shown) connected to the body (12); a second cam (shown); and a second linkage (shown) coupling the first cam to the second cam, wherein actuation of the lever causes rotation of the first cam via movement of the second linkage and the second cam (Col 7: lines 21-32).  
Regarding Claim 5, Burgi teaches wherein the interior and exterior surfaces of the collet define: a plurality of slots (between fingers 127) proximate a first end of the collet; and a relief opening (at proximal ends of fingers 127) at a base of each of the plurality of slots.  
Regarding Claim 7, Burgi teaches wherein the protuberance is one of a plurality of protuberances (Col 6: lines 56-59).
Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechot et al. (US 2009/0192515).  Please refer to the annotated figures below in consideration of the following rejection:

    PNG
    media_image3.png
    522
    1096
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    736
    1081
    media_image4.png
    Greyscale


Regarding Claim 8, Lechot teaches an adapter inserter (10) comprising: a body (12) having a proximal end and a distal end (shown); a first linkage (shown) located at the distal end; a second linkage (shown) extending from the proximal end to the distal end; a first cam (shown) connecting the first linkage to the second linkage; a lever (shown) connected to the body and defining a second cam (shown) connected to the second linkage; a collet spreader (146 and shown) connected to the first linkage and comprising a flared surface (shown) located at a first end of the collet spreader; and a collet (Fig 5B and shown) connected to the distal end of the body and encircling a portion of the collet spreader (Fig 7A), the collet comprising: a protuberance (shown) extending from an exterior surface and sized to engage an indentation (122) in an adapter (11), and an interior surface defining a collet cavity (shown), wherein actuation of the lever causes rotation of the first cam via movement of the second linkage and the second cam [0048]-[0051], and the flared surface of the collet spreader to contact the interior surface of the collet, thereby causing the collet to expand and the protuberance (threads 124) to engage the indentation in the adapter [0048]-[0051].  
Regarding Claim 9, Lechot teaches wherein the inserter further comprises a biasing element (144) located within the collet cavity and arranged to exert an outward force on the collet spreader [0049].  
Regarding Claim 10, Lechot teaches wherein the interior and exterior surfaces of the collet define: a plurality of slots (between jaws 124) proximate a first end of the collet (Fig 6B); and a relief opening (cylindrical pivot opening in Fig 6B) at a base of each of the plurality of slots.  
Regarding Claim 11, Lechot teaches wherein the protuberance (124) is a helical thread [0048].  
Regarding Claim 12, Lechot teaches wherein the protuberance (124) is one of a plurality of protuberances [0048].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgi et al. (US 8,277,457) in view of Lechot et al. (US 2009/0192515).
Regarding Claim 6, as set forth supra, Burgi discloses the invention substantially as claimed.  However, Burgi does not disclose wherein the protuberance is a helical thread.  
Lechot an acetabular inserter in the same field of endeavor.  Said inserter comprising a collet with helically threaded protuberances (124) that eliminate the need of threading the prosthesis onto the inserter [0048] and can be gripped by simply expanding the collet within the prosthesis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the helical protuberances, as taught by Lechot, in place of the protuberances, as taught by Burgi, in order to eliminate the need of threading the prosthesis onto the inserter and provide gripping by simply expanding the collet within the prosthesis.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774